DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 17, and 19 are objected to because of the following informalities:  each of these claims recites: “the first image is coincide with”, which does not make grammatical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US Pub. 2013/0016122), hereinafter Bhatt, in view of Jude et al. (US Patent 8081197), hereinafter Jude, and further in view of Gatt et al. (US Pub. 2013/0236093), hereinafter Gatt.
Regarding claim 1, Bhatt discloses a non-transitory storage medium storing a plurality of instructions executable by a processor of an information processing device (Paragraph [0080]: Computer-readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry), the information processing device comprising an operation device configured to accept a user operation (Paragraph [0081]: provide for interaction with a user, implementations of the subject matter described in this specification can be configured on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input) and a display (Paragraph [0030]: Once the crop-box has been resized and/or moved by the user relative to the image 202, the system 200 can resize the crop-box and the portion of the image within the resized crop-box to the maximal display within the panel 270 of the user interface), the plurality of instructions, when executed by the processor, causing the information processing device to perform (Paragraph [0067]: Memory 450 may also store communication instructions 454 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers. Memory 450 may include graphical user interface instructions 456 to facilitate graphic user interface processing; sensor processing instructions 458 to facilitate sensor-related processing and functions): displaying, on the display, a first image, a cropping frame for cropping the first image, in a display process (Figs. 2A-2G; Paragraphs [0031]-[0032]: system 200 can include in addition to the panel 270, which shows content of an image 202-A to be cropped through the opening of the opaque layer 275 associated with the crop-box, a navigator panel 280 which shows the entire image 202. The navigator panel 280 can also show a contour 285-A corresponding to an instance of the image content 202-A visible within the overlaid crop-box in the panel 270…crop-box applicator 114 has applied the crop-box to the received image 102, the user can enter a request 122 to zoom into image content 102-A shown in the viewer 170 through the opening of the mask 175 corresponding to the crop-box).
	Bhatt does not explicitly disclose a first operation element, and a second operation element different from the first operation element in a display process; rotating both of the first image and the cropping frame by a first rotation angle in a first-angle rotation process when the operation device accepts the user operation for the first operation element; and rotating the first image by a second rotation angle without rotating the cropping frame in a second-angle rotation process when the operation device accepts the user operation for the second operation element, the second rotation angle being a rotation angle corresponding to an operation amount for the second operation element.
	However, Jude teaches image processing involving cropping and rotation of images (Column 1, line 59-Column 2, line 8), further comprising a first operation element (Figs. 1A-1F; Column 4, lines 53-67-Column 5 line 20-39: graphics application and/or the angular selection component described herein may also be responsive to one or more controls, such as controls 110a-d, collectively referred to as controls 110 (while four controls are illustrated, any number of controls may be present in various embodiments). Controls 110 may include various user interface elements such as icons, buttons, menus, or other controls that represent various functionalities of the graphics application, such as adjusting brightness, adjusting color, adjusting contrast, and/or any of the other image-editing functions described above…In addition to controls 110, the angular selection component described herein may be responsive to input from one or more controls for specifying a location of image 130. Control 135 may be moved to various locations of display 100, including various locations or points on image 130, in response to input), and a second operation element different from the first operation element in a display process (Figs. 1A-1F; Column 4, lines 53-67-Column 5 line 20-39: graphics application and/or the angular selection component described herein may also be responsive to one or more controls, such as controls 110a-d, collectively referred to as controls 110 (while four controls are illustrated, any number of controls may be present in various embodiments). Controls 110 may include various user interface elements such as icons, buttons, menus, or other controls that represent various functionalities of the graphics application, such as adjusting brightness, adjusting color, adjusting contrast, and/or any of the other image-editing functions described above…In addition to controls 110, the angular selection component described herein may be responsive to input from one or more controls for specifying a location of image 130. Control 135 may be moved to various locations of display 100, including various locations or points on image 130, in response to input; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C…in various embodiments the selection area to be generated is to be rectangular and since adjacent sides of a rectangle are perpendicular to one another, the angular selection component may force the second displacement (e.g., displacement of a22 with respect to a02) to be perpendicular to the first displacement (e.g., displacement of a02 with respect to a00). For instance, the angular selection component may force such perpendicularity to ensure that a user or other entity does not select a non-rectangular selection area. In some embodiments, when location a22 is to be selected, the angular selection component may (irrespective of the locations to which the control 135 is moved) require that a22 be a point selected from the set of points on guideline); rotating both of the first image and the cropping frame by a first rotation angle in a first-angle rotation process when the operation device accepts the user operation for the first operation element (Fig. 1C; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C). Jude teaches that this will allow for enhanced user preferences when rotation and cropping are to be performed (Column 7, lines 33-45: enable the selection of an image object oriented at a non-zero angle with respect to the axes of the application display without requiring rotation of the image before selecting the object with the rectangular selection area (or a rectangular "marquee selection" or "bounding box"). As described above, the angular selection component may enable a user or other entity to provide input (e.g., via pointing device or text input device) and the angular selection component may generate a rectangular selection area that is oriented at a non-zero angle). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Bhatt with the features disclosed above as taught by Jude.
	Further, Gatt teaches image processing involving cropping and rotation of images (Paragraph [0007]), further comprising rotating the first image by a second rotation angle without rotating the cropping frame in a second-angle rotation process when the operation device accepts the user operation for the second operation element, the second rotation angle being a rotation angle corresponding to an operation amount for the second operation element (Fig. 4A; Paragraph [0114]:405 illustrates the GUI 400 after the user has turned the dial 435 clockwise. The cropping and straightening tool has turned the displayed image 445 clockwise by the amount of the dial 435's rotation. In this example, "-10" that is pointed by the stationary knob 460 to indicate that the dial 435 and the displayed image 445 have rotated clockwise by 10 degrees. The stage 405 also illustrates that the straightening tool has zoomed in (hence, the bike in the image appears bigger) and cropped the image 445 in order to avoid displaying in the display area 410 a part that falls outside the image 445 before being rotated. That is, had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410). Gatt teaches that this will allow for enhanced user control when rotation is to be performed (Paragraph [0116]).Therefore, it would have been obvious to one of ordinary skill in the art to have modified Bhatt, in view of Jude with the features disclosed above as taught by Gatt.
Regarding claim 2, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Gatt discloses wherein a maximum angle of the second rotation angle corresponding to the operation amount in the second-angle rotation process is equal to or less than the first rotation angle in the first angle-rotation process (Fig. 4A; Paragraph [0114]:405 illustrates the GUI 400 after the user has turned the dial 435 clockwise. The cropping and straightening tool has turned the displayed image 445 clockwise by the amount of the dial 435's rotation. In this example, "-10" that is pointed by the stationary knob 460 to indicate that the dial 435 and the displayed image 445 have rotated clockwise by 10 degrees. The stage 405 also illustrates that the straightening tool has zoomed in (hence, the bike in the image appears bigger) and cropped the image 445 in order to avoid displaying in the display area 410 a part that falls outside the image 445 before being rotated. That is, had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410; Jude: Figs. 1C-1F; Column 7 line 46-Column 8 line 30: such function may include a cropping function that may generate a cropped image by removing the portion of the image that is not selected by the rectangular selection area. FIG. 1D illustrates a cropped version of image 130. For instance, to create cropped image 130, the angular selection component and/or the graphics application may remove all elements of image 130 that were not selected by the rectangular selection area 150, as illustrated in FIG. 1C. In various embodiments, the angular selection component may be configured to automatically rotate the cropped image to generate a rotated cropped image, as illustrated in FIG. 1E… After rotation, two sides of the rotated cropped image 130 (e.g., the horizontal sides) may be parallel to the horizontal axis of the display, and the two other sides of the rotated cropped image (e.g., the vertical sides) may be parallel to the vertical axis of the display, as illustrated by FIG. 1E. In some embodiments, to rotate the image the angular selection component may determine an offset angle .theta. by which the un-rotated image is offset from an axis of the display (in various embodiments, either one of the axes may be utilized as a reference). After such angle is determined, the angular selection component and/or the graphics application described herein may automatically rotate the cropped image by the offset angle .theta. to generate the rotated cropped image, such as the rotated cropped image 130 of FIG. 1E. In various embodiments, the angular selection component may determine the direction (e.g., clockwise or counterclockwise) to rotate an image automatically based on input from a user or other entity. In some embodiments, the angular selection component may automatically determine to which direction the image should be rotated. For instance, in one embodiment, the angular selection component may automatically rotate the cropped image such that the side of the cropped image that corresponds to the second displacement (e.g., the side that corresponds to line segment a22-a02 of FIG. 1C) becomes the base of the rotated image. Note that in some embodiments, the cropping and rotating described above may include only one resampling operation to generate the rotated cropped image; Paragraph [0167]: the user rotates the two fingers 1011 and 1012 clockwise a little bit but less than a predefined threshold value (e.g., several degrees in angle). The image editing application does not start rotating the displayed image 1026 because the amount of rotation of the fingers has not gone over the threshold value).
Regarding claim 3, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Bhatt discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to perform, in the second-angle rotation process: displaying both of a part of the first image positioned inside of the cropping frame and a part of the first image positioned outside of the cropping frame during rotation of the first image on the display (Fig. 2C; Paragraph [0035]: effect of rotating and further zooming the image content 202-B is represented in the navigator panel 280 shown in FIG. 2C, by respectively, an oriented arc 235 and inward-pointing arrows 225'. The oriented arc 235 indicates a relative orientation of the image content 202-C after the rotation transformation 235 compared to the orientation of the image content 202-B prior to the rotation transformation 235. Moreover, the inward-pointing arrows 225' indicate a further decrease in relative size of the image content 202-C after the additional zoom transformation 225' compared to the image content 202-B prior to the additional zoom transformation 225'. The instance of the contour 285-C corresponds to the orientation and size of the image content 202-C, shown in panel 270 through the opening of the mask 275 corresponding to the crop-box 5.times.7, with respect to the un-cropped image 202. In this case, the system 200 applied the additional zooming 225' in combination with the rotation 235 to avoid showing black areas in the panel 270 (to represent lack of content outside the edges of the image that is being rotated), or equivalently to avoid extending the contour 285-C outside of the navigator panel 280), and after a completion of the rotation of the first image, displaying the part of the first image positioned inside of the cropping frame without displaying the part of the first image positioned outside of the cropping frame on the display (Fig. 2G; Paragraph [0044]: addition to enabling a user to zoom and straighten the image 202, system 200 can optionally provide functionality to allow the user to further refine the image content 202-C. FIG. 2F shows that the system 200 can optionally draw within the panel 270 the rule of thirds grid 250. The latter can assist the user with requesting a pan 245 transformation, for instance. Additionally, FIG. 2F shows that the system 200 can mask the content of the image outside of the crop-box with a translucent layer 276 (instead of the opaque layer 275 shown in FIGS. 2A-2E.) The semitransparent layer 276 enables visualization of the image content immediately adjacent to the image content 202-C selected to be cropped; Paragraph [0047]: effect of panning the image content 202-C is represented in the navigator panel 280 shown in FIG. 2G by an arrow 245 indicating a relative displacement of the image content 202-C after the translation transformation 245 compared to a location of the image content 202-C prior to the translation transformation 245. The instance of the contour 285-D corresponds to the size, orientation and location of the image content 202-D, shown in panel 270 through the opening of the mask 275 corresponding to the crop-box 5.times.7, with respect to the un-cropped image 202).
Regarding claim 4, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Gatt discloses wherein the second operation element comprises a slider movable on the display in a first direction (Fig. 4A; Paragraph [0114]:405 illustrates the GUI 400 after the user has turned the dial 435 clockwise. The cropping and straightening tool has turned the displayed image 445 clockwise by the amount of the dial 435's rotation. In this example, "-10" that is pointed by the stationary knob 460 to indicate that the dial 435 and the displayed image 445 have rotated clockwise by 10 degrees. The stage 405 also illustrates that the straightening tool has zoomed in (hence, the bike in the image appears bigger) and cropped the image 445 in order to avoid displaying in the display area 410 a part that falls outside the image 445 before being rotated. That is, had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410), and wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate the first image by the second rotation angle without rotating the cropping frame in the second-angle rotation process, when the operation device accepts the user operation for the slider, the second rotation angle being a rotation angle corresponding to an operation amount for the slider (Fig. 4A; Paragraph [0114]:405 illustrates the GUI 400 after the user has turned the dial 435 clockwise. The cropping and straightening tool has turned the displayed image 445 clockwise by the amount of the dial 435's rotation. In this example, "-10" that is pointed by the stationary knob 460 to indicate that the dial 435 and the displayed image 445 have rotated clockwise by 10 degrees. The stage 405 also illustrates that the straightening tool has zoomed in (hence, the bike in the image appears bigger) and cropped the image 445 in order to avoid displaying in the display area 410 a part that falls outside the image 445 before being rotated. That is, had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410).
Regarding claim 5, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Jude discloses wherein a position of a rotation center of the first image is coincide with a position of a rotation center of the cropping frame in the first-angle rotation process (Fig. 1C; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C).
Regarding claim 6, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Jude discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate both of the first image and the cropping frame about a center of the cropping frame in the first-angle rotation process, when the operation device accepts the user operation for the first operation element (Figs. 1C-1E; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C; Column 7 line 46-Column 8 line 30: such function may include a cropping function that may generate a cropped image by removing the portion of the image that is not selected by the rectangular selection area. FIG. 1D illustrates a cropped version of image 130. For instance, to create cropped image 130, the angular selection component and/or the graphics application may remove all elements of image 130 that were not selected by the rectangular selection area 150, as illustrated in FIG. 1C. In various embodiments, the angular selection component may be configured to automatically rotate the cropped image to generate a rotated cropped image, as illustrated in FIG. 1E. After rotation, two sides of the rotated cropped image 130 (e.g., the horizontal sides) may be parallel to the horizontal axis of the display, and the two other sides of the rotated cropped image (e.g., the vertical sides) may be parallel to the vertical axis of the display, as illustrated by FIG. 1E).
Regarding claim 7, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Jude discloses wherein a position of a rotation center of the first image is coincide with a position of a center of the cropping frame in the second-angle rotation process (Fig. 1C; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C).
Regarding claim 8, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Gatt discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate the first image about a center of the cropping frame without rotating the cropping frame in the second-angle rotation process, when the operation device accepts the user operation for the second operation element (Fig. 4A; Paragraph [0114]:405 illustrates the GUI 400 after the user has turned the dial 435 clockwise. The cropping and straightening tool has turned the displayed image 445 clockwise by the amount of the dial 435's rotation. In this example, "-10" that is pointed by the stationary knob 460 to indicate that the dial 435 and the displayed image 445 have rotated clockwise by 10 degrees. The stage 405 also illustrates that the straightening tool has zoomed in (hence, the bike in the image appears bigger) and cropped the image 445 in order to avoid displaying in the display area 410 a part that falls outside the image 445 before being rotated. That is, had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410).
Regarding claim 9, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Jude discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate both of the first image and the cropping frame without enlarging the first image and the cropping frame during the rotation thereof in the first-angle rotation process (Figs. 1C-1E; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C; Column 7 line 46-Column 8 line 30: such function may include a cropping function that may generate a cropped image by removing the portion of the image that is not selected by the rectangular selection area. FIG. 1D illustrates a cropped version of image 130. For instance, to create cropped image 130, the angular selection component and/or the graphics application may remove all elements of image 130 that were not selected by the rectangular selection area 150, as illustrated in FIG. 1C. In various embodiments, the angular selection component may be configured to automatically rotate the cropped image to generate a rotated cropped image, as illustrated in FIG. 1E. After rotation, two sides of the rotated cropped image 130 (e.g., the horizontal sides) may be parallel to the horizontal axis of the display, and the two other sides of the rotated cropped image (e.g., the vertical sides) may be parallel to the vertical axis of the display, as illustrated by FIG. 1E).
Regarding claim 10, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Jude discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate both of the first image and the cropping frame without reducing the first image and the cropping frame during the rotation thereof in the first-angle rotation process (Figs. 1C-1E; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C; Column 7 line 46-Column 8 line 30: such function may include a cropping function that may generate a cropped image by removing the portion of the image that is not selected by the rectangular selection area. FIG. 1D illustrates a cropped version of image 130. For instance, to create cropped image 130, the angular selection component and/or the graphics application may remove all elements of image 130 that were not selected by the rectangular selection area 150, as illustrated in FIG. 1C. In various embodiments, the angular selection component may be configured to automatically rotate the cropped image to generate a rotated cropped image, as illustrated in FIG. 1E. After rotation, two sides of the rotated cropped image 130 (e.g., the horizontal sides) may be parallel to the horizontal axis of the display, and the two other sides of the rotated cropped image (e.g., the vertical sides) may be parallel to the vertical axis of the display, as illustrated by FIG. 1E).
Regarding claim 11, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Gatt discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate the first image without enlarging the first image during the rotation thereof in the second-angle rotation process (Fig. 6; Fig. 7;  Paragraph [0030]: FIG. 6 conceptually illustrates straightening an image without zooming the image; Paragraph [0114]: had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410; Paragraph [0137]: FIG. 7 conceptually illustrates a computing device 700 on which the image editing application of some embodiments runs. Specifically, this figure illustrates in three different stages 705-715 that a user rotates a displayed image by manipulating an overlaid straightening tool by turning or rotating the computing device 700. FIG. 7 illustrates a GUI of the image editing application that includes an image display area 725 and a straightening tool 730).
Regarding claim 12, Bhatt, in view of Jude, and further in view of Gatt teaches the non-transitory storage medium according to claim 1, Jude discloses wherein, when executed by the processor, the plurality of instructions cause the information processing device to rotate the first image without reducing the first image during the rotation thereof in the second-angle rotation process (Figs. 1C-1E; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C; Column 7 line 46-Column 8 line 30: such function may include a cropping function that may generate a cropped image by removing the portion of the image that is not selected by the rectangular selection area. FIG. 1D illustrates a cropped version of image 130. For instance, to create cropped image 130, the angular selection component and/or the graphics application may remove all elements of image 130 that were not selected by the rectangular selection area 150, as illustrated in FIG. 1C. In various embodiments, the angular selection component may be configured to automatically rotate the cropped image to generate a rotated cropped image, as illustrated in FIG. 1E. After rotation, two sides of the rotated cropped image 130 (e.g., the horizontal sides) may be parallel to the horizontal axis of the display, and the two other sides of the rotated cropped image (e.g., the vertical sides) may be parallel to the vertical axis of the display, as illustrated by FIG. 1E).
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 11; thus they are rejected on similar grounds.
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 12; thus they are rejected on similar grounds.
Regarding claim 25, Bhatt discloses a non-transitory storage medium storing a plurality of instructions executable by a processor of an information processing device (Paragraph [0080]: Computer-readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry), the information processing device comprising an operation device configured to accept a user operation (Paragraph [0081]: provide for interaction with a user, implementations of the subject matter described in this specification can be configured on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input) and a display (Paragraph [0030]: Once the crop-box has been resized and/or moved by the user relative to the image 202, the system 200 can resize the crop-box and the portion of the image within the resized crop-box to the maximal display within the panel 270 of the user interface), the plurality of instructions, when executed by the processor, causing the information processing device to perform (Paragraph [0067]: Memory 450 may also store communication instructions 454 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers. Memory 450 may include graphical user interface instructions 456 to facilitate graphic user interface processing; sensor processing instructions 458 to facilitate sensor-related processing and functions): displaying, on the display, a first image, a cropping frame for cropping the first image, in a display process (Figs. 2A-2G; Paragraphs [0031]-[0032]: system 200 can include in addition to the panel 270, which shows content of an image 202-A to be cropped through the opening of the opaque layer 275 associated with the crop-box, a navigator panel 280 which shows the entire image 202. The navigator panel 280 can also show a contour 285-A corresponding to an instance of the image content 202-A visible within the overlaid crop-box in the panel 270…crop-box applicator 114 has applied the crop-box to the received image 102, the user can enter a request 122 to zoom into image content 102-A shown in the viewer 170 through the opening of the mask 175 corresponding to the crop-box).
	Bhatt does not explicitly disclose a first operation element, and a second operation element different from the first operation element in a display process; changing orientations of both of the first image and the cropping frame about a center of the cropping frame by a first amount in a first changing process when the operation device accepts the user operation for the first operation element; and changing an orientation of the first image about the center of the cropping frame by a second amount without changing an orientation of the cropping frame in a second changing process when the operation device accepts the user operation for the second operation element, the second amount being an amount corresponding to an operation amount for the second operation element.
	However, Jude teaches image processing involving cropping and rotation of images (Column 1, line 59-Column 2, line 8), further comprising a first operation element (Figs. 1A-1F; Column 4, lines 53-67-Column 5 line 20-39: graphics application and/or the angular selection component described herein may also be responsive to one or more controls, such as controls 110a-d, collectively referred to as controls 110 (while four controls are illustrated, any number of controls may be present in various embodiments). Controls 110 may include various user interface elements such as icons, buttons, menus, or other controls that represent various functionalities of the graphics application, such as adjusting brightness, adjusting color, adjusting contrast, and/or any of the other image-editing functions described above…In addition to controls 110, the angular selection component described herein may be responsive to input from one or more controls for specifying a location of image 130. Control 135 may be moved to various locations of display 100, including various locations or points on image 130, in response to input), and a second operation element different from the first operation element in a display process (Figs. 1A-1F; Column 4, lines 53-67-Column 5 line 20-39: graphics application and/or the angular selection component described herein may also be responsive to one or more controls, such as controls 110a-d, collectively referred to as controls 110 (while four controls are illustrated, any number of controls may be present in various embodiments). Controls 110 may include various user interface elements such as icons, buttons, menus, or other controls that represent various functionalities of the graphics application, such as adjusting brightness, adjusting color, adjusting contrast, and/or any of the other image-editing functions described above…In addition to controls 110, the angular selection component described herein may be responsive to input from one or more controls for specifying a location of image 130. Control 135 may be moved to various locations of display 100, including various locations or points on image 130, in response to input; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C…in various embodiments the selection area to be generated is to be rectangular and since adjacent sides of a rectangle are perpendicular to one another, the angular selection component may force the second displacement (e.g., displacement of a22 with respect to a02) to be perpendicular to the first displacement (e.g., displacement of a02 with respect to a00). For instance, the angular selection component may force such perpendicularity to ensure that a user or other entity does not select a non-rectangular selection area. In some embodiments, when location a22 is to be selected, the angular selection component may (irrespective of the locations to which the control 135 is moved) require that a22 be a point selected from the set of points on guideline); changing orientations of both of the first image and the cropping frame about a center of the cropping frame by a first amount in a first changing process when the operation device accepts the user operation for the first operation element (Fig. 1C; Column 7, lines 7-32: the rectangular selection area may include guides to facilitate the selection of an object and/or the correct orientation of the selection area. As illustrated in FIG. 1C, two guides are illustrated as perpendicular bisectors of rectangular selection area 150. More specifically, one of such guides is illustrated as the line segment between locations a10 and a12. The other one of such guides is illustrated as the line segment between locations a21 and a01. In the illustrated embodiment, the intersection of such guides is the center of rectangular selection area 150, which is denoted by location a11 of FIG. 1C). Jude teaches that this will allow for enhanced user preferences when rotation and cropping are to be performed (Column 7, lines 33-45: enable the selection of an image object oriented at a non-zero angle with respect to the axes of the application display without requiring rotation of the image before selecting the object with the rectangular selection area (or a rectangular "marquee selection" or "bounding box"). As described above, the angular selection component may enable a user or other entity to provide input (e.g., via pointing device or text input device) and the angular selection component may generate a rectangular selection area that is oriented at a non-zero angle). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Bhatt with the features disclosed above as taught by Jude.
	Further, Gatt teaches image processing involving cropping and rotation of images (Paragraph [0007]), further comprising changing an orientation of the first image about the center of the cropping frame by a second amount without changing an orientation of the cropping frame in a second changing process when the operation device accepts the user operation for the second operation element, the second amount being an amount corresponding to an operation amount for the second operation element (Fig. 4A; Paragraph [0114]:405 illustrates the GUI 400 after the user has turned the dial 435 clockwise. The cropping and straightening tool has turned the displayed image 445 clockwise by the amount of the dial 435's rotation. In this example, "-10" that is pointed by the stationary knob 460 to indicate that the dial 435 and the displayed image 445 have rotated clockwise by 10 degrees. The stage 405 also illustrates that the straightening tool has zoomed in (hence, the bike in the image appears bigger) and cropped the image 445 in order to avoid displaying in the display area 410 a part that falls outside the image 445 before being rotated. That is, had the straightening tool rotated the image 445 without cropping and zooming in, the part that falls outside the image 445 would have to be displayed in the image display area 410). Gatt teaches that this will allow for enhanced user control when rotation is to be performed (Paragraph [0116]).Therefore, it would have been obvious to one of ordinary skill in the art to have modified Bhatt, in view of Jude with the features disclosed above as taught by Gatt.
Regarding claim 26, the limitations of this claim substantially correspond to the limitations of claim 25; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613